Citation Nr: 1540942	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-33 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an arthritic condition of the bilateral arms.

2.  Entitlement to service connection for an arthritic condition of the back.

3.  Entitlement to service connection for sleep apnea.    

4.  Entitlement to service connection for an acquired psychiatric disorder, other than obsessive compulsive disorder, claimed as anxiety, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board, in pertinent part, remanded the Veteran's claims for additional development in March 2015. 

The Veteran appeal includes the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.  A July 2015 rating decision granted service connection for obsessive compulsive disorder.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran requested a video conference hearing before the Board when he submitted his substantive appeal in December 2012.  In correspondence dated in October 2014, he was advised that he was scheduled for a hearing in November 2014.  However, he failed to report for the hearing and as such his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for an acquired psychiatric disorder, other than obsessive compulsive disorder, claimed as anxiety, depression, and PTSD, is REMANDED the agency of original jurisdiction (AOJ) for further development.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's arthritic condition of the bilateral arms was not chronic in service or continuous since service, arthritis was not manifest within one year following service discharge, and the evidence fails to establish that the Veteran's current arthritic condition of the bilateral arms (diagnosed as degenerative joint disease of the acromioclavicular and glenohumeral joints) is causally or etiologically related to his military service.

2.  The Veteran's arthritic condition of the back was not chronic in service or continuous since service, arthritis was not manifest within one year following service discharge, and the evidence fails to establish that the Veteran's current arthritic condition of the back is causally or etiologically related to his military service.

3.  The Veteran does not have sleep apnea which has been shown to have begun during service, been aggravated by service, or has otherwise resulted from the Veteran's military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for an arthritic condition of the bilateral arms have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Criteria for service connection for an arthritic condition of the back have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

3.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records were associated with the claims file.  Additionally, as noted, the Veteran was scheduled to testify at a hearing before the Board, but he failed to report for the hearing,  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Of note, the Board remanded the Veteran's claims in March 2015 in order to obtain additional treatment records identified by the Veteran and for medical opinions and examinations to be obtained.  Additional treatment records were associated with the claims file and the requested examinations and opinions were obtained in July 2015, and there has been no objection voiced as to any conclusions drawn with regard to the issues decided herein.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A.  Bilateral Arms

For historical purposes, the Veteran filed a claim of entitlement to service connection for arthritis of the arms in August 2011.  The claim was denied in a March 2012 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran's service treatment reports reflect that the Veteran's entrance examination in August 1969 revealed a normal clinical evaluation of the upper extremities.  In January 1971, the Veteran reported fever, chills, aches in the knees and arms, headache, slight dizziness, weakness and queasy stomach.  He was assessed with a viral infection - flu.  The Veteran's August 1971 separation examination revealed a normal clinical evaluation of the upper extremities.  

VA outpatient treatment reports reflect that the Veteran reported generalized body aches in November 2011.  A June 2012 record denotes a diagnosis of osteoarthritis of the hands only.  

At a July 2015 VA examination, the examiner reviewed the Veteran's claims file and conducted a physical examination.  The Veteran reported pain on the superior aspect of both shoulders for several years.  He denied any specific injury to either shoulder during service or following service.  The examiner diagnosed the Veteran with glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis.  The examiner opined that the Veteran's arthritis of the shoulders was less likely than not incurred in or caused by service. The examiner's rationale was that the Veteran's service treatment records were negative for any injury of the arms and shoulders.  The examiner noted that the Veteran was unsure of any injury to shoulders and arms in service or following service.  The examiner indicated that the degenerative changes involving the bilateral glenohumeral acromioclavicular joints were mild and likely inconsequential.  The degenerative changes of the left acromioclavicular joint was also mild and likely inconsequential and the right acromioclavicular degenerative change was moderate which could impact use of the shoulder.  He noted that all of the changes on x-ray were consistent with age-related changes.  

The Board finds that the competent evidence does not show a relationship between the Veteran's arthritic condition of the bilateral arms and his period of active service.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of arthritis did not appear until 2015 (many decades after separation from service), when the Veteran underwent x-rays of the shoulders at the VA examination which revealed degenerative joint disease of the acromioclavicular and glenohumeral joints. 

As such, there is no medical evidence showing that arthritis was diagnosed or symptoms thereof shown either during service or within one year of service.  Likewise, arthritis has not been continuous since service.

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the claimed arthritic condition of the arms and the Veteran's military service.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's current arthritis of the acromioclavicular and glenohumeral joints and his period of service.  The principal evidence weighing against the Veteran's claim is the opinion of the VA examiner who reviewed the claims file and relevant medical evidence.  As recounted above, the Board obtained a VA examination to investigate the etiology of the Veteran's claimed arthritic condition of the bilateral arms.  Unfortunately, while the VA examiner confirmed that the Veteran did have a diagnosis of degenerative joint disease of the acromioclavicular and glenohumeral joints, the examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's current disorders were the result of his military service.  In providing the July 2015 opinion, the examiner was fully apprised of the Veteran's military and post-military medical history and provided a complete rationale for the negative opinion.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his symptoms of arm and shoulder pain since service.  However, the Veteran is not considered to be competent to offer an opinion concerning the etiology of his claimed arm and shoulder disorder as he does not have the medical expertise necessary to provide such an opinion.  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's claimed arthritic condition of the bilateral arms.  Based on this conclusion, the evidence is against a finding that the Veteran's arthritic condition of the arms either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.  
 
B.  Back

For historical purposes, the Veteran filed a claim of entitlement to service connection for arthritis of the back in August 2011.  The claim was denied in a March 2012 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran's service treatment records do not reflect any complaints, findings, or treatment for a back injury or back disorder.  The Veteran's entrance examination in August 1969 revealed a normal clinical evaluation of the spine and the Veteran's August 1971 separation examination revealed a normal clinical evaluation of the spine.  

VA outpatient treatment reports reflect a report of low back pain for one and a half weeks in September 2006.  In October 2007, the Veteran reported arthralgias controlled with Naprosyn.  In November 2011, the Veteran reported a back ache in November 2011.  In January 2013, he reported recurrent low back pain.  In February 2013, he reported intermittent low back pain.  X-rays were noted to reveal lumbar degenerative joint/disc disease.  

At a July 2015 VA examination, the examiner reviewed the Veteran's claims file and conducted a physical examination.  The Veteran reported that he had low back pain during service.  He indicated that he fell five feet from the back of a truck during service but he was unsure whether he injured his back at that time.  He also reported that he had to carry trays of food and move kitchen equipment in the course of his duties as a cook at a base in Vietnam.  He indicated that his low back pain increased after service.  He denied any post-service back injuries.  The examiner assessed the Veteran with lumbar degenerative disc disease and arthropathy of the lumbar facet joint.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by his service.  The examiner's rationale was that the Veteran's service treatment records were negative for any reference to a back injury and post-service treatment reports were negative for any reference to back pain or arthritis until three decades after separation.  The examiner noted that x-rays of the lumbar spine obtained at the VA examination documented mild to moderate disc degeneration at L3-4 and L4-5 and mild disc disease at L1-2 and L5-S1.  Mild facet arthropathy was noted at L5-S1 on a prior study performed in February 2013 which included additional oblique views.  The examiner concluded that all of those findings were consistent with the normal aging process.  

The Board finds that the competent evidence does not show a relationship between the Veteran's back disorder and his period of active service.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of arthritis did not appear until 2013 (many decades after separation from service), when the Veteran underwent lumbar spine x-rays at VA which revealed degenerative joint disease. 

As such, there is no medical evidence showing that arthritis was diagnosed or symptoms thereof shown either during service or within one year of service.  Likewise, arthritis has not been continuous since service.

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the back disorder and the Veteran's military service.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's current back disorder and his period of service.  The principal evidence weighing against the Veteran's claim is the opinion of the VA examiner who reviewed the claims file and relevant medical evidence.  As recounted above, the Board obtained a VA examination to investigate the etiology of the Veteran's back disorder.  Unfortunately, while the VA examiner confirmed that the Veteran did have a diagnosis of degenerative joint disease of the lumbar spine and lumbar facet arthropathy, the examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's current back disorder was the result of his military service.  In providing the July 2015 opinion, the examiner was fully apprised of the Veteran's military and post-military medical history and provided a complete rationale for the negative opinion.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his symptoms of back pain during service and since that time.  However, the Veteran is not considered to be competent to offer an opinion concerning the etiology of his back disorder as he does not have the medical expertise necessary to provide such an opinion.  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's back disorder.  Based on this conclusion, the evidence is against a finding that the Veteran's back disorder either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.  
  
C.  Sleep Apnea

For historical purposes, the Veteran filed a claim of entitlement to service connection for sleep apnea in August 2011.  The claim was denied in a March 2012 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran's service treatment records do not reflect any complaints, findings, or treatment for a sleep disorder or sleep apnea.  The Veteran's entrance examination in August 1969 revealed a normal clinical evaluation of the mouth and throat and the Veteran's August 1971 separation examination revealed a normal clinical evaluation of the mouth and throat.  

VA treatment reports reflect that the Veteran was noted to have fatigue which could be related to undetermined sleep apnea.  In December 2010, a medical history of sleep apnea was noted.  The records indicate that the Veteran used a CPAP machine nightly for obstructive sleep apnea.  

Private treatment reports from Apple Hill Internal Medicine reflect a medical history positive for sleep apnea in April 2015.  

At a VA examination in July 2015, the examiner noted that he reviewed the Veteran's claims file and relevant medical history and performed a clinical evaluation.  The Veteran reported snoring and possible apneic episodes in late 2008.  He had a sleep study which confirmed obstructive sleep apnea and he uses a CPAP and is under good control.  The Veteran indicated that he has fatigue if he tries to go a night without the CPAP.  The examiner assessed the Veteran with sleep apnea which was first diagnosed in March 2009.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by service.  The examiner's rationale was that obstructive sleep apnea was not diagnosed until over thirty-five years after the Veteran's active duty.  He noted that the most common causes of obstructive sleep apnea are age and obesity and there was no evidence of any military nexus for sleep apnea.  As such, it was less likely than not that obstructive sleep apnea was related to or aggravated by active duty.  

The Veteran submitted a statement in July 2015 and indicated that he was unaware that he had sleep apnea until 2009 when it was diagnosed.  He reported that he suffered from the symptoms of sleep apnea such as snoring, excessive tiredness, failure to wake up without an audible alarm, and respiratory problems for years.  He indicated that he believed that this was normal for thirty years and once he was diagnosed with sleep apnea he found a noticeable difference and improvement of his symptoms.  

Considering all the evidence of record, the Board has determined that the Veteran does not have sleep apnea related to his active military service.  

The competent medical evidence does not show, or even suggest, a relationship between the Veteran's sleep apnea and his active service.  The only medical opinion of record found that the Veteran's sleep apnea did not manifest in service and was not caused or aggravated by his military service.    

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his sleep apnea is related to his period of service.  

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's sleep apnea and his period of service.

To the extent the Veteran believes his sleep apnea is related to service, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during or was otherwise caused by his military service and the claim is therefore denied.


ORDER

Entitlement to service connection for an arthritic condition of the bilateral arms is denied.

Entitlement to service connection for an arthritic condition of the back is denied.

Entitlement to service connection for sleep apnea is denied.    



REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for entitlement to service connection for an acquired psychiatric disorder, other than obsessive compulsive disorder, claimed as anxiety, depression, and PTSD, can be reached.  

The Veteran submitted a statement in July 2015 and expressed disagreement with the denial of his claim for service connection for anxiety, depression, and PTSD.  

As noted above, the Veteran was granted service connection for obsessive compulsive disorder.  At a VA mental disorders examination performed in July 2015, the examiner diagnosed obsessive compulsive disorder and indicated that the Veteran had other psychiatric diagnoses.  However, the examiner failed to render those diagnoses.   

In light of the Veteran's disagreement with the denial of the claim for a psychiatric disorder of other than obsessive compulsive disorder and the examiner's failure to render all psychiatric diagnoses at the July 2015 examination, the Veteran should be afforded another examination.  

VA outpatient treatment reports dated through June 2015 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any VA treatment records dated after June 2015 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated since June 2015.    

2.  Thereafter, submit the Veteran's claims file to the VA examiner who conducted the July 2015 mental disorders VA examination or an examiner with similar expertise and request that the examiner provide an opinion as to whether the Veteran has psychiatric diagnoses other than obsessive compulsive disorder, to include anxiety, depression, and PTSD.  If any such disorders, to include anxiety, depression, and/or PTSD, are diagnosed, provide an opinion as to whether it is at least as likely or not (a 50 percent or greater probability) that such psychiatric disorder or disorders, to include anxiety, depression, and/or PTSD, are of service onset, otherwise related to the Veteran's service, or are symptoms of or related to the Veteran's service-connected obsessive compulsive disorder.  The examiner should also consider the Veteran's report of symptoms of depression and anxiety since service.  A complete rationale for any opinion expressed should be provided.  If the examiner determines that another VA examination is necessary, the Veteran should be so scheduled.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


